Per Curiam.
This was an action in the First District Court of Jersey City by Ernest Calabrese against Vincenzo Calabrese to recover the sum of $450 claimed to have been loaned to the defendant for the purpose of paying his (defendant’s) taxes. The single question in the case pertains to the ruling of the court respecting the admission of evidence. The defense was that one Virginia Calabrese, a daughter of the defendant, expected to marry the plaintiff and that the moneys had been given her by the plaintiff for the purpose of buying herself clothing and a trousseau. She so testified and further added that she had purchased the trousseau which was contained in a cedar chest. At this point the defendant’s attorney offered to produce in court from the chest the articles that she said she had purchased. Objection was made and sustained, and we think rightly. The offer was wholly irrelevant to the cause. It pertained to a transaction of the witness alone, not brought home to the plaintiff, and not tending to *39prove that the money actually went Into the purchase of the articles; and even if it did so prove, this would not be evidence that they had been given for such purpose.
This was the only point argued in the brief and it is without merit.
The judgment is affirmed.